DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to disclose at least, “…the guiding channel directly connecting the safety valve and the packing housing.” This argument is found unpersuasive. A guiding channel as understood by the undersigned means an absence of material, or open space. That is, a guiding channel is formed by the material that defines the walls of the guiding channel. In this sense, the alleged guiding channel of Kim does directly connect the safety valve to the packaging housing. An annotated figure illustrating the guiding channel has been provided to facilitate understanding of the rejection (see below).
Applicant also argues that the claimed flow guide member, which is provided between the safety valve and the packaging housing directly connects the safety valve and the packaging housing. However, the instant application provides special definitions for these terms, see [0018] of the PG-Pub of the instant application. Applicant has not sufficiently differentiated the claim terms from the prior art as shown below.
Applicant’s own specification (see [0018]) of the PG-Pub instructs that the claim terms relating to connection should be broadly interpreted. The Oxford dictionary defines “direct” as meaning, “without intervening factors or intermediaries.” 
In this regard, the undersigned takes the position that because of the teachings of Kim that there is direct connection. Kim teaches that the guide ribs are used to directly discharge high-temperature gas to the top cover (TC), such that gas discharged from one of the battery cells B does not flow to other battery cells B ([0090]). Kim specifically teaches that the design allows for discharged gas to specifically not be discharged to adjacent battery cells B ([0090]). Thus, even though there is a gap (g, FIG. 5), since Kim teaches that discharged high-temperature gas flows directly to the top cover TC without discharging to adjacent battery cells, Kim teaches where the gas is discharged, “without intervening factors or intermediaries” and thus the claim term is met.
Applicant’s arguments appear to relate to the narrower claim term of, “direct physical connection” instead of the broader term, “direct connection.” While the undersigned does not believe that the present claims require direct physical connection, to advance prosecution the undersigned notes the following. First, assuming the claims were amended to require, “direct physical connection,” the claims would no longer be rejected under 35 U.S.C. §102 as being anticipated. However the claims would still be unpatentable under 35 U.S.C. §103. Specifically, the claims would be obvious because making a device integral is obvious absent evidence of new or unexpected results (MPEP 2144.04 §V.B.). Kim’s device behaves in exactly the same manner that would be expected if the device were made integral (i.e., the gap g was not included and the guide ribs GR directly connected to the top cover (TC) via the barrier walls PW). That is, gas discharged from one of the battery cells B would not flow to other battery cells B ([0090]).
Thus, while the undersigned can concur that Kim would not necessarily motivate the skilled person to modify Kim in this manner because the gap (g) is for accommodating swelling ([0099]), the point is unpersuasive because other rationales may be used to support a conclusion of obviousness (“[t]he Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.” (MPEP 2143)).

Claim Interpretation
The special definition of the claim term, “connect” provided at [0018] is noted by the undersigned. Based on the definition, the term’s interpretation is open to direct or indirect connection via a medium, such as a fluid medium (e.g., gas and/or liquid).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  One claim limitation is identified as meeting the requirements of the statute: the “pressure releasing mechanism” in claim 1. It is noted that all of the limitations of claim 1 are incorporated into independent claim 19, so claim 19 is also interpreted under the statute.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Support for “pressure releasing mechanism” is found at paragraph [0048] of the as-filed instant specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR20190069131A published 06/19/2019; US20200303701A1 referred to below as English translation thereof)
Regarding claim 1, Kim discloses a safety structure (structure of FIG. 5) of a battery module (battery pack, abstract), comprising:
	a packaging housing (top cover TC, FIG. 1; [0055]), wherein at least one battery cell (battery cells B, FIG. 1; [0055]) is disposed in the packaging housing (see FIG. 1); and
	 a guiding channel (including discharge holes FV and space between module vent MV of top cover TC and valve V of battery B, see annotated FIG. 1 below; FIG. 5; [0077]-[0078]), one end of the guiding channel directly connecting a safety valve of the battery cell (valve V of battery cell B, FIG. 5; [0078]), and the other end of the guiding channel directly connecting a pressure releasing mechanism (module vent MV, FIG. 5; [0110]);
wherein a flow guide member (guiding ribs GR, FIG. 5; [0099]) is provided between the safety valve (valve V) and the packaging housing (top cover TC), and 
the flow guide member is provided with a diversion hole (discharge holes FV and through-holes CV form the diversion hole, FIG. 5; [0077]-[0078]), 
the diversion hole forms the guiding channel directly connecting the safety valve and the packaging housing (see FIG. 5 and explanation below);
	wherein the pressure releasing mechanism is configured for discharging thermal runaway heat flow directly from the safety valve of the battery cell to outside of the packaging housing (“[t]hat is, the module vents MV may be formed on the top cover TC extending across the battery cells B at positions respectively corresponding to the cell vents V of the battery cells B, and gas discharged from the cell vents V may be discharged to the outside of the battery pack” (emphasis added, [0120]); see [0091]).  

    PNG
    media_image1.png
    459
    883
    media_image1.png
    Greyscale

ANNOTATED FIG. 1
(FIG. 5 of Kim, annotated)
Regarding the term of the last clause of the claim, “discharging thermal runaway heat flow,” the term is held to be met because one skilled in the art would understand that thermal runaway heat flow would be discharged in the form of at least gas (i.e., from the electrolytic solution in the battery), which is disclosed by Kim. See also [0091] of Kim. The interpretation is consistent with the description of the instant application at [0023].
	Regarding the claim limitation of, “…the diversion hole forms the guiding channel directly connecting the safety valve and the packaging housing,” Kim is held to teach this limitation. Specifically, Kim teaches that the relevant portion of the design (FIG. 5) prevents high-temperature gas from flowing to adjacent battery cells B ([0090]), which meets the Oxford dictionary definition of direct of, “without intervening factors or intermediaries.” Specifically, the guide ribs GR (alleged flow guide member) are responsible for defining the discharge paths such that gas discharged from one of the battery cells does not flow to the other battery cells. In this regard, Kim is held to teach direct connection (see also annotated FIG. 1).
Regarding claim 2, Kim teaches the safety structure of the battery module according to claim 1 as described above. Kim also teaches wherein:
the guiding channel and the safety valve are each provided in plural, the guiding channels are provided corresponding to the safety valves in a one-to-one manner (“[t]he module vents MV may be provided such that the module vents MV may respectively correspond to the cell vents V of the battery cells B.” ([0120])), and 
the guiding channels are spaced apart by intervals (see FIG. 1: the alleged guiding channel (discharge holes FV) are formed by the frame F surrounding each battery cell B, which inherently meets the “spaced apart by intervals” limitation).  
Regarding claim 4, Kim teaches the safety structure of the battery module according to claim 1 as described above. Kim also teaches wherein:
the packaging housing is a cover plate (top cover TC, FIG. 1; [0055]) for packaging a wire harness plate (wiring board C, FIG. 1; [0057]), and 
the wire harness plate is provided between a battery cell of the battery module and the cover plate (see FIG. 1, the wiring board C is disposed between the group of battery cells B and the top cover TC),
an escape hole (through-holes CV, FIG. 5; [0106]) is provided at a position corresponding to the safety valve on the wire harness plate (see annotated FIG. 1, below),
an inner wall (see FIG. 5: the inner wall is point of contact between through-holes CV and leading end PWA of protruding barrier wall PW) of the escape hole extends in a direction of the safety valve and/or a direction of the cover plate (see FIG. 5), thereby forming the diversion hole (see rejection of claim 3 above).  
Regarding claim 5, Kim teaches the safety structure of the battery module according to claim 1 as described above. Kim also teaches wherein:
the packaging housing is a cover plate (top cover TC, FIG. 1; [0055]) for packaging a wire harness plate (wiring board C, FIG. 1; [0057]), and 
the wire harness plate is provided between a battery cell of the battery module and the cover plate (see FIG. 1, the wiring board C is disposed between the group of battery cells B and the top cover TC),
an escape hole (through-holes CV, FIG. 5; [0106]) is provided at a position corresponding to the safety valve on the wire harness plate (see annotated FIG. 1, below),
an annular flange (protruding barrier wall PW, FIG. 5; [0092]), which extends from the cover plate (top cover CV) to the safety valve (vent V), is provided on the cover plate corresponding to the escape hole (protruding barrier wall PW corresponds to through-hole CV, FIG. 5), 
the annular flange passes through the escape hole and connects the battery cell (see FIG. 5 and above claim interpretation of the term, “connect”; the annular flange is in indirect (the flange PW does not appear to form a perfect seal with the guide ribs GR of frame F) fluid connection (i.e., the gas present in the battery module)), and 
an inner wall of the annular flange forms the diversion hole (the inner portion of the protruding barrier wall PW forms a portion of discharge hole FV, see FIG. 5).  
Regarding claims 16 and 17, Kim teaches the safety structure of the battery module according to claims 1 and 2 as described above. Kim also teaches wherein:
 the pressure releasing mechanism is integrated with the packaging housing (“[t]he module vents MV may be formed on the top cover TC.” ([0108])),
a thickness of the packaging housing at the pressure releasing mechanism is smaller than a thickness of the packaging housing in a non-pressure releasing region (“[t]he module vent MV may be formed by a break line BL engraved to a predetermined depth.., and a groove may be formed in the upper or lower surface of the top cover TC by recessing a portion of the upper or lower surface of the top cover TC in the depth direction thereof to form the break line BL.” (emphasis added, [0110])).
Regarding claim 18, Kim teaches the safety structure of the battery module according to claim 16 as described above. Kim also teaches wherein a weak groove (groove having a recessed portion, see rejection of claim 16 above) is provided on the packaging housing of the pressure releasing mechanism (see rejection of claim 16 above, the pressure releasing mechanism is provided on the packaging housing).  
Regarding claim 19, Kim teaches a battery module (battery pack, abstract) comprising a plurality of battery cells (batteries B, FIG. 4), wherein a safety structure (structure of FIG. 5) is provided between the battery cells and the packaging housing (top cover TC, FIG. 4),wherein the safety structure comprises:
a guiding channel (including discharge holes FV and space between module vent MV of top cover TC and valve V of battery B, see annotated FIG. 1 above in rejection of claim 1; FIG. 5; [0077]-[0078]), one end of the guiding channel directly connecting a safety valve of the battery cell (valve V of battery cell B, FIG. 5; [0078]), and the other end of the guiding channel directly connecting a pressure releasing mechanism (module vent MV, FIG. 5; [0110]);
wherein the pressure releasing mechanism is configured for discharging thermal runaway heat flow directly from the safety valve of the battery cell to outside of the packaging housing (“[t]hat is, the module vents MV may be formed on the top cover TC extending across the battery cells B at positions respectively corresponding to the cell vents V of the battery cells B, and gas discharged from the cell vents V may be discharged to the outside of the battery pack” (emphasis added, [0120]); see [0091]); 
wherein a flow guide member (guiding ribs GR, FIG. 5; [0099]) is provided between the safety valve (valve V) and the packaging housing (top cover TC), and 
the flow guide member is provided with a diversion hole (discharge holes FV and through-holes CV form the diversion hole, FIG. 5; [0077]-[0078]), 
the diversion hole forms the guiding channel directly connecting the safety valve and the packaging housing (see FIG. 5 and explanation below).
Regarding the clause of the claim, “discharging thermal runaway heat flow,” the term is held to be met because one skilled in the art would understand that thermal runaway heat flow would be discharged in the form of at least gas (i.e., from the electrolytic solution in the battery), which is disclosed by Kim. See also [0091] of Kim. The interpretation is consistent with the description of the instant application at [0023].
	Regarding the claim limitation of, “…the diversion hole forms the guiding channel directly connecting the safety valve and the packaging housing,” Kim is held to teach this limitation. Specifically, Kim teaches that the relevant portion of the design (FIG. 5) prevents high-temperature gas from flowing to adjacent battery cells B ([0090]), which meets the Oxford dictionary definition of direct of, “without intervening factors or intermediaries.” Specifically, the guide ribs GR (alleged flow guide member) are responsible for defining the discharge paths such that gas discharged from one of the battery cells does not flow to the other battery cells. In this regard, Kim is held to teach direct connection (see also annotated FIG. 1).
Regarding claim 20, Kim teaches the safety structure of the battery module according to claim 1 as described above. Kim also teaches wherein the pressure releasing mechanism is fixedly connected to the packaging housing (“[t]hat is, the module vents MV may be formed on the top cover TC extending across the battery cells B at positions respectively corresponding to the cell vents V of the battery cells B, and gas discharged from the cell vents V may be discharged to the outside of the battery pack” (emphasis added, [0120]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20190069131A; US20200303701A1 referred to below as English translation thereof) in view of Chen (CN208797082U, already of record via IDS filed 09/04/2020).
Regarding claims 6 and 7, Kim teaches the battery module of claims 4 and 5 as described above. 
	Kim does not teach wherein the cover plate is a mica sheet cover plate.  
	However, Chen teaches the deficient limitations. Chen relates to battery pack (i.e., module) design (see abstract) and is thus analogous art.
	Chen teaches the suitability of mica for uses in battery pack design, such as for the shell (see [0017], [0080]), which is analogous to the instantly claimed cover plate.
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have utilized a mica cover plate with the safety structure of claims 4 and 5 as taught by Kim because Chen teaches mica’s suitability in battery module housing structures.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20190069131A; US20200303701A1 referred to below as English translation thereof) in view of Mack (US20160344059A1).
Regarding claims 8, 9, 10, 11, and 12, Kim teaches the battery module according to claims 1, 2, 4, and 5 as described above. 
Kim does not teach wherein a surface of the packaging housing facing and/or facing away from the safety valve is coated with or plated with a metal coating. 
	However, Mack teaches the deficient limitations. Mack relates to the design of battery modules (abstract) and is thus analogous art.
	Mack teaches a housing 30 (FIG. 3, [0036]) for housing a plurality of battery cells. The housing may be made of a polymer-based plastic ([0036]). Furthermore, the housing 30 may include a metal layer or film in portions of the housing, e.g., in an area that enables better performance of a vent that may be disposed in the cover ([0036]). Claim 12 teaches that the metal layer or film is disposed in the cover of the housing, which is interpreted to meet the claimed limitation where the plated or metal coating faces the safety valve. Thus, Mack teaches a packaging housing (i.e., Mack’s housing 30) having a metal film or layer in the same manner as instantly claimed.
Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the metal layer or film of Mack into the packaging housing of the safety structures of claims 1, 2, 3, 4 or 5 as taught by Kim. The skilled person would have been motivated to do so in order to reinforce the alleged packaging housing (cover 34) and enable better performance of a vent on the alleged packaging housing ([0036]). 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20190069131A; US20200303701A1 referred to below as English translation thereof) in view of Long (CN110165104A, accompanying machine translation referred to below).
Regarding claims 13, 14, and 15, Kim teaches the safety structure of the battery module according to claims 1, 4 and 5 as described above.
Kim does not teach wherein an inner wall of the diversion hole is coated with or plated with a metal coating.  
	However, Long teaches the deficient limitations. Long relates to the design of battery packs (abstract) and is thus analogous art.
	Long teaches a coated vent hole (i.e., a diversion hole as claimed) plated with a metal coating for reinforcing the vent hole:
“…integrated vent hole 430 can also be formed by a ceramic material (such as alumina, fused silica, zirconia, mullite and so on). In these examples, an integrated vent hole 430 may include a reinforcing structure, the reinforcing structure is selected from the group consisting of an inner pipe, an outer pipe, a coating or a combination thereof. inner pipe and outer pipe can be made of metal material, or alternatively, can be made of plastic material.” (emphasis added, pg. 15, ¶4) 
Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the metal coating into the alleged diversion hole of the safety structures of claims 13, 14 and 15 as taught by Kim. The skilled person would have been motivated to do so in order to reinforce the alleged diversion hole of Kim (pg. 15, ¶4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721